 

 

Exhibit 10.31

 

 

BY HAND 

 

Pamela Stahl
1 Franklin St. #2909
Boston, MA 02110

 

Dear Pamela:

 

This letter agreement (this “Agreement”) follows our recent discussions about
your employment as Chief Commercial Officer of InVivo Therapeutics Corporation
(“InVivo” or the “Company”).     

As you know, you and the Company entered into an Employment Agreement (the
“Employment Agreement”) dated August 10, 2016.  Upon the termination of your
employment during the Term (as defined in the Employment Agreement), you will be
entitled to compensation and benefits described in Section 4(b) of the
Employment Agreement and shall have no further rights to any compensation or any
other benefits from the Company or any of its affiliates.      

After discussions with the Company’s Chief Executive Officer, you have notified
the Company’s Board of Directors (the “Board”) that you wish to resign from your
employment and related positions.  The Company accepts your resignation, to be
effective March 7, 2018 (the “Date of Termination”). You will be paid salary
continuation in lieu of the notice period specified in you Employment
Agreement. All capitalized terms used herein and not otherwise defined shall
have the meanings set forth in the Employment Agreement.

This letter also proposes the Separation Agreement and Release (the
“Agreement”) referred to in Section 4(b) the Employment Agreement. If you enter
into, do not revoke, and comply with this Agreement you will be entitled to the
Severance Benefits described below.  In any event, and regardless of whether you
enter into this Agreement and receive the Severance Benefits, the following
bulleted terms and obligations shall apply: 

 

            To the extent not already paid, the Company shall pay you the
Accrued Obligations set forth in Section 4(a) of the Employment Agreement which
shall include but not be limited to: (i) any Base Salary earned through the Date
of Termination, unpaid expense reimbursements (subject to, and in accordance
with, Section 2(c) of the Employment Agreement); and (ii) any vested benefits
the Executive may have under any employee benefit plan of the Company through
the Date of Termination, which vested benefits shall be paid and/or provided in
accordance with the terms of such employee benefit plans. You have no days of
unused vacation accrued through the Date of Termination. 

 

            Your eligibility to participate in the Company’s other employee
benefit plans and programs will cease on the Date of Termination in accordance
with the terms and conditions of each of those benefit plans and programs, with
the exception of health



--------------------------------------------------------------------------------

 

Pamela Stahl

Page 2

 

 

insurance coverage, which will cease six (6) months after the Date of
Termination (September 7, 2018).  Your rights to benefits, if any, are governed
by the terms and conditions of those benefit plans and programs. 

 

            The Invention and Non-disclosure Agreement dated September 14, 2016
(the “Restrictive Covenants Agreement”) shall remain in effect during and after
the Date of Termination in accordance with its terms.  A copy of the Restrictive
Covenants Agreement is being provided to you with this Agreement.

 

            Except as otherwise provided in this Agreement, any equity awards
held by you shall be governed by the terms and conditions of the Company’s
applicable equity incentive plan(s) and the applicable award agreement(s)
governing the terms of such equity awards (collectively, the “Equity
Documents”).

 

The remainder of this letter proposes the Agreement between you and the
Company.  You acknowledge that you are entering into this Agreement
voluntarily.  By entering into this Agreement, you understand that the Company
is not admitting in any way that it violated any legal obligation that it owed
to you. 

With those understandings, you and the Company agree as follows: 

 

1.         Resignations

In connection with the ending of your employment, you hereby resign from all
officer, director and manager positions you hold with the Company and any of its
respective direct or indirect subsidiaries or controlled entities
effective March 7, 2018.    You agree to execute any documents reasonably
requested by the Company or any controlled entities in order to effectuate your
resignations.

2.         Severance Benefits

For purposes of the Severance Benefits set forth below, the ending of your
employment shall be treated pursuant to Section 3(d) of the Employment
Agreement.  If you enter into, do not revoke and comply with this Agreement, you
will be entitled to the following Severance Benefits:

(a)        the Company shall pay you an amount equal to twelve (12) months of
your Base Salary, currently $335,000 per year (the “Severance Amount”).  

(b)        during the six (6) months following the Date of Termination, the
Company will continue to pay the monthly employer contribution for that
insurance, unless you inform the Company that you are ending your
employer-provided health insurance.  If you inform the Company that you are
ending your employer-provided health insurance, then the Company will cease to
pay the monthly employer contribution as of the next calendar month. 

The amounts payable under Section 2(a) shall be paid out in substantially equal
installments in accordance with the Company’s payroll practice over twelve (12)
months commencing no later

2

--------------------------------------------------------------------------------

 

Pamela Stahl

Page 3

 

 

than 30 days after the Date of Termination; provided, if you miss a regular
payroll date due to the timing of the Effective Date of this Agreement, the
Company’s initial payment to you shall include a catch-up payment to cover
amounts retroactive to the day immediately following the Date of
Termination.  Each payment pursuant to this Agreement is intended to constitute
a separate payment for purposes of Treasury Regulation Section
1.409A-2(b)(2).  Notwithstanding the foregoing,  if you breach any provisions of
the Restrictive Covenants Agreement, in additional to all other legal and
equitable remedies all payments of the Severance Benefits shall immediately
cease.  

3.         Return of Property

You agree that, in light of the ending of your employment, your agree to return
to InVivo all InVivo property (including without limitation, keys,
identification cards, computer equipment, computer discs and software, computer
access codes, telephones, references guides, company files and documents,
company credit cards, institutional manuals, etc.) and documents and any copies
thereof (including, without limitation, laboratory notebooks, financial plans,
management reports, and other similar documents and information), and that you
will abide by any and all common law and/or statutory obligation relating to the
protection and non-disclosure of InVivo’s trade secrets and/or confidential and
proprietary documents and information.

4.         Cooperation

You agree that during the first thirty (30) days of the Severance Period you
will make yourself reasonably available to the Company, upon reasonable notice,
either by telephone or, if the Company believes necessary, in person to assist
the Company in any matter relating to the services performed by you during your
employment with the Company including, but not limited, transitioning your
duties to others at the Company (“Cooperation Activities”).  In the event any
Cooperation Activities exceed 25 hours of your time in the aggregate, you and
the Company shall enter into a consulting agreement with mutually agreeable
terms, including an hourly rate, to cover services related to any additional
Cooperation Activities. You further agree that during the Severance Period and
thereafter you will cooperate fully with the Company in the defense or
prosecution of any claims or actions now in existence or which may be brought or
threatened in the future against or on behalf of the Company, including any
claim or action against its directors, officers and employees.  Your cooperation
in connection with such claims or actions shall include your being available,
within reason given the constraints of future employment or job search
activities, to meet with the Company to prepare for any proceeding, to provide
truthful affidavits and/or testimony, to assist with any audit, inspection,
proceeding or other inquiry, and to act as a witness in connection with any
litigation or other legal proceeding affecting the Company. You further agree
that should an individual representing a party adverse to the business or legal
interests of the Company (including, without limitation, anyone threatening any
form of legal action against the Company) contact you (directly or indirectly),
you will promptly (within 48 hours) inform the Company of that fact. Nothing
herein shall be construed to prohibit or prevent you from cooperating with any
government investigation (including maintaining the confidentiality of such
investigation if required by the government), nor shall any such cooperation be
deemed to be a violation of your obligations of non-disparagement set forth in
Section 6.



3

--------------------------------------------------------------------------------

 

Pamela Stahl

Page 4

 

 

5.          Continuing Obligations

You hereby reaffirm your continuing obligations to the Company pursuant to the
Invention and Non-Disclosure Agreement, the terms of which are incorporated
herein by reference as material terms of this Agreement.  Such continuing
obligations include, but are not limited to, the non-disclosure of the Company’s
confidential information, compliance with your post-termination obligations
under the Company’s insider trading policy and special trading procedures, the
return of the Company’s property, and the six (6) month post-employment
non-competition and non-solicitation period.

6.         Mutual Non-Disparagement

Subject to Section 9 of this Agreement, you agree not to make any disparaging
statements concerning the Company or any of its affiliates or its or their
products, services or current or former officers, directors, shareholders,
employees, members, managers or agents.   The Company’s Board of Directors and
its Officers hereby agree not to make any disparaging statements concerning you.

7.         Communications Regarding Your Separation

You will not reveal your separation from the Company to anyone other than your
immediate family or legal counsel until the Company has issued a written
announcement. 

8.         Release of Claims

In consideration for, among other terms, the Severance Benefits and the
Company’s obligations described in the preamble to this Agreement, you
voluntarily release and forever discharge the Company, its affiliated and
related entities, its and their respective predecessors, successors and assigns,
its and their respective employee benefit plans and fiduciaries of such plans,
and the current and former officers, directors, shareholders, employees,
attorneys, accountants and agents of each of the foregoing in their official and
personal capacities (collectively referred to as the “Releasees”) generally from
all claims, demands, debts, damages and liabilities of every name and nature,
known or unknown (“Claims”) that, as of the date when you sign this Agreement,
you have, ever had, now claim to have or ever claimed to have had against any or
all of the Releasees.  This release includes, without limitation, all Claims:

     relating to your employment by and termination of employment with the
Company;

     of wrongful discharge or violation of public policy;

     of breach of contract;

     of defamation or other torts;

     of retaliation or discrimination under federal, state or local law
(including, without limitation, Claims of discrimination or retaliation under
the Age Discrimination in Employment Act, the Americans with Disabilities Act,
and Title VII of the Civil Rights Act of 1964);

     under any other federal or state statute (including, without limitation,
Claims under the Worker Adjustment and Retraining Notification Act or the Fair
Labor Standards Act);



4

--------------------------------------------------------------------------------

 

Pamela Stahl

Page 5

 

 

     for wages, bonuses, incentive compensation, stock, stock options, vacation
pay or any other compensation or benefits, either under the Massachusetts Wage
Act, M.G.L. c. 149, §§148-150C, or otherwise; and

     for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees;

 

provided, however, that this release shall not affect your rights under this
Agreement, including the Preamble, your vested rights under any employee benefit
plan or the Equity Documents; or your right to seek to be defended and
indemnified by the Company in the event a claim is asserted against you for acts
that arose within the course and scope of your employment.

 

You agree not to accept damages of any nature, other equitable or legal remedies
for your own benefit or attorney’s fees or costs from any of the Releasees with
respect to any Claim released by this Agreement.  As a material inducement to
the Company to enter into this Agreement, you represent that you have not
assigned any Claim to any third party.

9.         OWBPA.

Because you are at least forty (40) years of age, you have specific rights under
the federal Age Discrimination in Employment Act (“ADEA”) and Older Workers
Benefits Protection Act (“OWBPA”), which prohibit discrimination on the basis of
age.  The release in Section 7 is intended to release any Claim you may have
against InVivo alleging discrimination on the basis of age under the ADEA, OWBPA
and other laws.  Notwithstanding anything to the contrary in this Agreement, the
release in Section 8 does not cover rights or Claims under the ADEA that arise
from acts or omissions that occur after the date you sign this Agreement.  

10.       Legally Binding; Advice of Counsel

This Agreement is a legally binding document and your signature will commit you
to its terms.  You acknowledge that you been advised by the Company to review
this Agreement with counsel before entering into it.  You have carefully read
and fully understand all of the provisions of this Agreement and you acknowledge
that you are voluntarily entering into this Agreement. 

11.        Protected Disclosures and Other Protected Actions

Nothing contained in this Agreement limits your ability to file a charge or
complaint with any federal, state or local governmental agency or commission (a
“Government Agency”).  In addition, nothing contained in this Agreement limits
your ability to communicate with any Government Agency or otherwise participate
in any investigation or proceeding that may be conducted by any Government
Agency, including your ability to provide documents or other information,
without notice to the Company, nor does anything contained in this Agreement
apply to truthful testimony in litigation.  If you file any charge or complaint
with any Government Agency and if the Government Agency pursues any claim on
your behalf, or if any other third party pursues any claim on your behalf, you
waive any right to monetary or other individualized relief (either individually
or as part of any collective or class action); provided 

5

--------------------------------------------------------------------------------

 

Pamela Stahl

Page 6

 

 

that nothing in this Agreement limits any right you may have to receive a
whistleblower award or bounty for information provided to the Securities and
Exchange Commission.  In addition, for the avoidance of doubt, pursuant to the
federal Defend Trade Secrets Act of 2016, you shall not be held criminally or
civilly liable under any federal or state trade secret law or under this
Agreement or the Restrictive Covenants Agreement for the disclosure of a trade
secret that (a) is made (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (b) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. 

12.       Tax Treatment

The Company shall undertake to make deductions, withholdings and tax reports
with respect to payments and benefits under this Agreement to the extent that it
reasonably and in good faith determines that it is required to make such
deductions, withholdings and tax reports.  Payments under this Agreement are
stated in gross amounts and shall be paid in amounts net of any such deductions
or withholdings.  Nothing in this Agreement shall be construed to require the
Company to make any payments to compensate you for any adverse tax effect
associated with any payments or benefits or for any deduction or withholding
from any payment or benefit.  Section 6 of the Employment Agreement is preserved
and incorporated by reference herein.

13.       Absence of Reliance

In signing this Agreement, you are not relying upon any promises or
representations made by anyone at or on behalf of the Company, other than those
set forth herein. 

14.       Enforceability

If any portion or provision of this Agreement (including, without limitation,
any portion or provision of any section of the Restrictive Covenants Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law. 

15.       Waiver

No waiver of any provision of this Agreement shall be effective unless made in
writing and signed by the waiving party.  The failure of any party to require
the performance of any term or obligation of this Agreement, or the waiver by
any party of any breach of this Agreement, shall





6

--------------------------------------------------------------------------------

 

Pamela Stahl

Page 7

 

 

not prevent any subsequent enforcement of such term or obligation or be deemed a
waiver of any subsequent breach. 

16.       Jurisdiction

You hereby agree that the Massachusetts courts shall have the exclusive
jurisdiction to consider any matters related to this Agreement, including
without limitation any claim for violation of this Agreement.  With respect to
any such court action, you (i) submit to the jurisdiction of such courts,
(ii) consent to service of process, and (iii) waive any other requirement
(whether imposed by statute, rule of court or otherwise) with respect to
personal jurisdiction or venue. 

17.       Governing Law; Interpretation

This Agreement shall be interpreted and enforced under the laws of the
Commonwealth of Massachusetts without regard to conflict of law principles.  In
the event of any dispute, this Agreement is intended by the parties to be
construed as a whole, to be interpreted in accordance with its fair meaning, and
not to be construed strictly for or against either you or the Company or the
“drafter” of all or any portion of this Agreement. 

18.       Entire Agreement and Time to Consider

Except for the Restrictive Covenant Agreement, the Indemnification
Agreement, and the Equity Documents, this Agreement constitutes the entire
agreement between you and the Company.

You acknowledge that you have knowingly and voluntarily entered into this
Agreement and that the Company advises you to consult with an attorney before
signing this Agreement.  You understand and acknowledge that you have been given
the opportunity to consider this Agreement for twenty-one (21) days from your
receipt of this Agreement before signing it (the “Consideration Period”).  To
accept this Agreement, you must return a signed, unmodified original or PDF copy
of this Agreement so that it is received by the undersigned at or before the
expiration of the Consideration Period.  If you sign this Agreement before the
end of the Consideration Period, you acknowledge that such decision was entirely
voluntary and that you had the opportunity to consider this Agreement for the
entire Consideration Period.  For the period of seven (7) days from the date
when you sign this Agreement, you have the right to revoke this Agreement by
written notice to the undersigned, provided that such notice is delivered so
that it is received at or before the expiration of the seven (7) day revocation
period.  This Agreement shall not become effective or enforceable during the
revocation period.  This Agreement shall become effective on the first business
day following the expiration of the revocation period (the “Effective Date”).

19.       Counterparts

This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be taken to be an original, but all of which
together shall constitute one and the same document.  Facsimile and pdf
signatures shall be deemed to have the same legal effect as originals. 



7

--------------------------------------------------------------------------------

 

Pamela Stahl

Page 8

 

 

Please indicate your agreement to the terms of this Agreement by signing and
returning it to me within the time period set forth above. We appreciate your
service and wish you the very best in the future. 

Very truly yours,

 

 

 

/s/ Richard Toselli

    

March 7, 2018

Name: Richard Toselli

 

Date

Title Chief Executive Officer

 

 

 

 

 

 

 

 

Enclosure (Restrictive Covenants Agreement)

 

 

 

 

 

 

 

 

The foregoing is agreed to and accepted by: 

 

 

 

 

 

/s/ Pamela Stahl ______________________

 

March 7, 2018

 

 

Date

 

8

--------------------------------------------------------------------------------